Citation Nr: 0525608	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, rated as 40 percent disabling from March 16, 
2005, to the present; 30 percent disabling from October 1, 
2003, through March 15, 2005; and 10 percent disabling prior 
to August 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to July 
1989 and from December 1990 to July 1999.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Regional Office (RO) of the 
Department of Veterans' Affairs (VA) in Little Rock, 
Arkansas.  In May October 1999 the RO denied the appellant's 
claim of entitlement to an increased evaluation for left 
patellofemoral syndrome, then evaluated as 10 percent 
disabling.  

The Board remanded this appeal to the RO for further 
development in July 2001.  After the RO attempted the 
requested development, the RO continued the denial of an 
increased evaluation for left patellofemoral syndrome, 
evaluated as 10 percent disabling.

The Board remanded this appeal to the RO again for further 
development in September 2003.  A second rating decision 
dated in March 2004 granted the veteran's appeal for an 
increased evaluation for residuals, left knee injury, 
postoperatively with degenerative changes (previously coded 
as patellofemoral syndrome), and awarded the veteran a 
temporary 100 percent evaluation effective August 28, 2003, 
based on surgical or other treatment necessitating 
convalescence.  Thereafter, the RO assigned an evaluation of 
30 percent from October 1, 2003.  

The Board remanded this appeal to the RO a third time for 
further development in January 2005.  After the RO attempted 
the requested development, the RO granted the veteran's claim 
for an increased evaluation for residuals, left knee injury, 
postoperatively with degenerative changes (previously coded 
as patellofemoral syndrome), evaluated as 40 percent 
disabling as of March 16, 2005.


FINDINGS OF FACT

1.  Prior to August 28, 2003, the veteran's left knee 
disability was diagnosed as patellofemoral syndrome, 
including a range of motion of extension to 0 degrees and 
flexion to 120 degrees.

2.  The veteran underwent a diagnostic arthroscopy of the 
left knee with chondroplasty of the medial femoral condyle 
and trochlea on August 28, 2003.

3.  Between October 1, 2003, and March 15, 2005, the 
veteran's service connected residuals, left knee injury, 
postoperatively with degenerative changes (previously coded 
as patellofemoral syndrome) were manifested by painful motion 
of the left knee with extension to 20 degrees and flexion to 
80 degrees.

4.  As of March 16, 2003, the veteran's service connected 
residuals, left knee injury, postoperatively with 
degenerative changes (previously coded as patellofemoral 
syndrome) are manifested by painful motion of the left knee 
with extension to 30 degrees and flexion to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for residuals, left knee injury, were not met prior 
to August 28, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(1999).

2.  The criteria for a disability rating in excess of 30 
percent for residuals, left knee injury, were not met for the 
period from October 1, 2003 through March 15, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261 (2003).

3.  The criteria for a disability rating in excess of the 
currently assigned 40 percent, for residuals, left knee 
injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In this case, however, the appeal 
has extended over several years and the RO has assigned 
different disability evaluations for specified periods of 
time.  Accordingly, the Board will address the rating 
assigned for each period of time as specified above.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim for an increased 
evaluation for residuals, left knee injury, postoperatively 
with degenerative changes (previously coded as patellofemoral 
syndrome).  The evidence includes, but is not limited to:  
prior rating decisions; the appellant's contentions; a 
transcript of the appellant's hearing at the regional office; 
VA progress notes; a VA Compensation and Pension examination 
report dated in August 1999; VA Joints examination reports 
dated in January 2004 and March 2005 and records and reports 
from J. Tucker, M.D.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for an increased 
evaluation for the service connected left knee disability.

The history of the veteran's left knee injury, see 38 C.F.R. 
§ 4.1, includes service medical records showing that the 
veteran fell forward and landed on his left knee during basic 
training and was later seen complaining of pain in both 
knees.  He reinjured his knee while running in the sand in 
Saudi Arabia.  He has variously been diagnosed with 
patellofemoral syndrome, chondromalacia, and a Baker's cyst.  
On August 28, 2003, the veteran underwent a diagnostic 
arthroscopy of the left knee with chondroplasty of the medial 
femoral condyle and trochlea.  Because the RO has given the 
veteran three different evaluations since the time of his 
original appeal in July 1999 the Board will evaluate each 
time period in turn.

A.  Prior to August 28, 2003

Prior to August 28, 2003, the veteran's residuals, left knee 
injury, were evaluated under 38 C.F.R. § 4.71a Diagnostic 
Code (DC) 5257 (1999) and were evaluated as 10 percent 
disabling.  A 10 percent evaluation was warranted for other 
impairment of the knee with subluxation or lateral 
instability that was slight.  See 38 C.F.R. § 4.71a DC 5261.

The relevant medical evidence from the applicable time frame 
includes multiple VA progress notes; a VA Compensation and 
Pension examination report dated in August 1999; a VA 
clinical note dated in April 2002; VA MRI results note dated 
in July 2002; a VA Joints examination dated in February 2003; 
and progress notes from Dr. Tucker dated in August and 
September 2003.  

The August 1999 VA Compensation and Pension examination 
report showed that the examiner diagnosed the veteran with 
left patellofemoral syndrome.  It also showed that the 
veteran had a range of motion in the left knee of 0 degrees 
extension and flexion to 120 degrees.  The April 2002 VA 
clinical note showed that the veteran complained that his 
left knee would give way and he had fallen on several 
occasions.  On physical examination, the left knee had no 
swelling, redness, or effusion.  The veteran had full 
extension and flexion to 135 degrees.  All ligaments were 
intact, but stressing the medial collateral ligament gave the 
veteran slight discomfort on the medial side.  There was 
tenderness in the medial joint line and no other area.  X-
rays were within normal limits.  The VA MRI results dated in 
July 2002 showed chondromalacia involving the medial patellar 
facet and the medial compartment in the left knee.  There was 
also a 4 cm. Baker's cyst.  

The February 2003 VA Joints examination showed that the 
veteran's left knee had extension to 0 degrees and flexion to 
165 degrees.  There was no evidence of quadriceps atrophy, 
effusion, or instability to provocative tests.  There was 
mild crepitus.  X-rays were essentially within normal limits.  

Dr. Tucker's progress notes show that he originally saw the 
veteran in August 2003 for knee pain.  Dr. Tucker noted that 
the veteran had a full range of motion with slight effusion 
at that time, was positive for medial joint line tenderness, 
and had a positive McMurray test.  The veteran also had 
negative Lachman, posterior drawer, and varus/valgus stress 
tests.

The veteran underwent a diagnostic arthroscopy of the left 
knee with chondroplasty of the medial femoral condyle and 
trochlea by Dr. Tucker on August 28, 2003.  Findings included 
no pathology of the ligaments, no signs of any tears of the 
medial meniscus, and extensive Grade III chondrosis involving 
the patella.  This surgery was the reason for the veteran's 
temporary total disability rating for a period of 
convalescence, which lasted until October 1, 2003.  During 
the veteran's period of convalescence, and prior to the end 
of his total rating, the veteran saw Dr. Tucker in September 
2003.  At that time the veteran lacked full range of 
extension, about 5 degrees at that time, without effusion, 
but retained full flexion.  There was no joint line 
tenderness.  Dr. Tucker decided to put him on physical 
therapy.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 a 10 
percent evaluation is warranted for impairment of the knee 
which is slight with subluxation or lateral instability and 
20 percent is warranted when there is moderate impairment of 
the knee with subluxation or lateral instability.

The Board finds that an evaluation in excess of 10 percent 
disabling is not warranted for the period prior to August 28, 
2003.  Despite the veteran's claims that his knee was 
unstable and caused him to fall at times the medical evidence 
of record failed to show instability in the left knee.  Even 
on arthroscopic examination in August 2003, the ligaments and 
meniscus were found to be intact.  As such, the criteria for 
a 20 percent evaluation under DC 5257 were not met.  See 
38 C.F.R. § 4.71a DC 5257.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Since the veteran's left knee disability was not 
characterized by ankylosis, dislocated semilunar cartilage, 
limitation of flexion of the leg, limitation of extension of 
the leg, impairment of the tibia and fibula, or genu 
recurvatum Diagnostic Codes 5256 and 5258-5263 do not apply.  
See 38 C.F.R. § 4.71a, DC's 5256, 5258-5263 (1999).

The Board's analysis, however, also requires consideration of 
a precedent opinion by the General Counsel for VA, dated July 
1, 1997 (VAOPGCPREC 23- 97).  This opinion held that a 
claimant who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257.  The General Counsel stated that when a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under DC 5260 (flexion limited to 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) in order to obtain a separate rating for arthritis.  
The General Counsel subsequently held in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).

Because there is no X-ray evidence of arthritis during the 
period prior to August 28, 2003, separate ratings under DC's 
5003 and 5257 are not for application.  See 38 C.F.R. § 4.71a 
DC 5003 (2003); VAGCOPREC 23-97 and VAGCOPREC 9-98.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain prior to August 28, 2003.  There is little or no 
medical evidence showing that the veteran has such symptoms 
as muscle atrophy, neurological impairment or incoordination 
in the left leg.  Based on the foregoing, the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under DC 5257, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In this regard, it is further 
noted that the veteran was awarded a total convalescent 
rating for the period following his August 2003 surgery.

B.  October 1, 2003, through March 15, 2005

From October 1, 2003, to March 15, 2005, the veteran's 
residuals, left knee injury, postoperatively with 
degenerative changes (previously coded as patellofemoral 
syndrome) were evaluated under 38 C.F.R. § 4.71a Diagnostic 
Code (DC) 5261 (2003) and were evaluated as 30 percent 
disabling.  A 30 percent evaluation is warranted for 
limitation of extension of the leg, extension limited to 20 
degrees.  See 38 C.F.R. § 4.71a DC 5261.

The relevant medical evidence from the applicable timeframe 
includes a progress note from Dr. Tucker dated in November 
2003; a VA Joints examination report dated in January 2004; 
and numerous VA progress notes.  Dr. Tucker's progress note 
showed that he and the veteran had a long discussion 
regarding the veteran's need for physical therapy.  He noted 
that the veteran had only been to one physical therapy 
session, and that he told the veteran he would not get any 
better "unless we get him in therapy."

The January 2004 VA Joints examination report showed that, by 
narrative history, the veteran's knee did not lock or give 
way.  He used a cane at all times and used a brace daily as 
well.  He "rather had swelling."  Upon physical examination 
the veteran had 20 degrees extension in the left knee and 80 
degrees of flexion, with the range of motion corresponding to 
the onset of pain.  The veteran had generalized tenderness in 
the left knee that increased at the medial joint line and the 
medial patellar margin.  There was no edema, effusion or 
deformity noted.  The examiner noted that the veteran had a 
50 percent loss of strength in the left knee compared to the 
right.

A VA progress note dated in August 2004 shows that the 
veteran wanted a VA examiner to "clear him" to participate 
in a basketball tournament.

Under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5261 (2003) a 30 
percent evaluation is warranted for limitation of extension 
of the leg to 20 degrees.  A 40 percent evaluation is 
warranted for extension limited to 30 degrees.   

The Board finds that an evaluation in excess of 30 percent 
disabling for the veteran's service-connected residuals of a 
left knee injury, is not warranted.  The January 2004 VA 
Joints examination report showed that the veteran's extension 
in the left knee was limited to 20 degrees.  As such, the 
criteria for a 30 percent evaluation, and no higher, under DC 
5261 were met.  A 40 percent evaluation was not warranted 
under DC 5261 because the veteran's extension was not limited 
to 30 degrees.  See 38 C.F.R. § 4.71a DC 5261.

The Board also notes that the VA General Counsel has issued 
an opinion to the effect that separate ratings may be 
assigned for limitation of extension and limitation of 
flexion.  VAOPGCPREC 09-04.  As noted above, the Board finds 
that a 30 percent rating is warranted for limitation of 
extension to 20 degrees in the left knee.  Although the 
veteran also experiences limitation of flexion to 80 degrees, 
such a limitation does not come close to equating the 
disability required for a compensable rating under Diagnostic 
Code 5260 - limitation of flexion to 45 degrees.  Therefore, 
the Board finds that no more than a 30 percent rating is 
warranted under DC 5261.

A higher evaluation was not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Since the veteran's left knee disability is not characterized 
by ankylosis, subluxation or lateral instability, or 
impairment of the tibia and fibula Diagnostic Codes 5256, 
5257, and 5262 do not apply.  See 38 C.F.R. § 4.71a, DC's 
5256, 5257, and 5262 (2003).  

Because the veteran is not rated under diagnostic code 5257, 
a separate rating under DC's 5003 or 5010 cannot be awarded 
in this case.  See VAGCOPREC 23-97 and VAGCOPREC 9-98.

None of the other Diagnostic Codes for rating the knee and 
leg provides an evaluation in excess of 30 percent disabling.  
See 38 C.F.R. § 4.71a.

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left leg do not contain 
evidence of such symptoms as neurological impairment, 
incoordination, or any other findings that would support a 
higher rating on the basis of functional loss due to pain.  
There is little or no medical evidence showing that the 
veteran has such symptoms as neurological impairment or 
incoordination in the left leg.  The August 2004 VA progress 
note showing that the veteran wished to be cleared to 
participate in a basketball tournament also weighs heavily 
against a showing of functional loss warranting a rating in 
excess of 30 percent.  Based on the foregoing, the Board 
finds that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence does not support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 40 percent rating 
under DC 5261 for the period from October 1, 2003, through 
March 15, 2005, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.

The Board has also considered whether the record raises the 
matter of an extraschedular rating for the applicable time 
period under 38 C.F.R. § 3.321(b)(1).  However, there is no 
competent evidence that the condition causes "marked" 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

C.  March 16, 2005, and thereafter

As of March 16, 2005, and thereafter, the veteran's 
residuals, left knee injury, has been evaluated under 
38 C.F.R. § 4.71a Diagnostic Code (DC) 5261 (2004) and is 
currently evaluated as 40 percent disabling.  A 40 percent 
evaluation is warranted for limitation of extension of the 
leg to 30 degrees.  See 38 C.F.R. § 4.71a DC 5261.

The most recent VA Joints examination report, dated in March 
2005, showed that the examiner found that the veteran could 
extend the left knee to 30 degrees with pain noted throughout 
the range of motion from a 90-degree flexion, sitting 
position.  The veteran could flex the left knee to 120 
degrees with pain noted between 90 and 120 degrees.  The 
patella moved in normal alignment without appreciable laxity.  
There was peripatellar tenderness to stressing of the left 
knee with most pain noted on the medial aspect of the knee.  
There was associated weakness and fatigability to repetition 
against resistance with extension and flexion, but more so 
with extension. The examiner noted that the veteran was able 
to passively extend the knee to 0 degrees, but the active 
range of motion from sitting position at 90 degrees flexion 
was to 30 degrees extension.  Pain seemed to be the limiting 
factor rather than weakness.  The examiner concluded by 
saying that the condition on daily activities was as 
described as were the effects on active range of motion.  It 
was further reported that additional limitation following 


repetitions and during flare-ups was as described.  X-rays 
showed minimal patella-femoral joint narrowing in both knees.  

Under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5261 (2004) a 40 
percent evaluation is warranted for limitation of extension 
of the leg to 30 degrees.  A 50 percent evaluation is 
warranted for extension limited to 45 degrees.  

The Board finds that a rating in excess of 40 percent for the 
veteran's service-connected residuals, left knee injury, is 
not warranted.  The January 2005 VA Joints examination report 
showed that the veteran's extension in the left knee was 
limited to 30 degrees.  As such, the veteran's disability 
does not approach the 45 degree limitation as required for a 
50 percent evaluation  under DC 5261.  Judging from the 
comments by the examiner, he factored in functional loss as 
required by DeLuca when he described the motion.  

The Board again notes that separate ratings may be assigned 
for limitation of extension and limitation of flexion.  See 
VAOPGCPREC 09-04.  As noted above, the Board finds that a 40 
percent rating is warranted for limitation of extension to 30 
degrees in the left knee.  Although the veteran also 
experiences limitation of flexion to 120 degrees according to 
the most recent VA examination report, such a limitation does 
not come close to equating the disability required for a 
compensable rating under Diagnostic Code 5260 - limitation of 
flexion to 45 degrees.  Therefore, the Board finds that a 
separate compensable rating is not warranted under DC 5260.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Since the veteran's left knee disability is not characterized 
by ankylosis, subluxation or lateral instability Diagnostic 
Codes 5256 and 5257 do not apply.  See 38 C.F.R. § 4.71a, 
DC's 5256, 5257 (2004).  

Because the veteran does not have any objective evidence of 
instability or subluxation a separate rating under diagnostic 
code 5257 cannot be awarded in this case.  See VAGCOPREC 23-
97 and VAGCOPREC 9-98.

None of the other Diagnostic Codes for rating the knee and 
leg provides an evaluation in excess of 40 percent disabling.  
See 38 C.F.R. § 4.71a.

The Board has also considered whether the record raises the 
matter of an extraschedular rating for the applicable time 
period under 38 C.F.R. § 3.321(b)(1).  However, there is no 
competent evidence that the condition causes "marked" 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
January 2004 letter contained a specific notation that the 
veteran may want to obtain and send the VA the necessary 
information himself.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of an August 
2005 supplemental statement of the case (SSOC).  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded medical VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Entitlement to an increased evaluation for left knee 
disability, rated as 40 percent disabling from March 16, 
2005, to the present; 30 percent disabling from October 1, 
2003, through March 15, 2005; and 10 percent disabling prior 
to August 28, 2003 is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


